If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re HORTON, Minors.                                                February 17, 2022

                                                                     No. 357419
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2018-000060-NA


Before: K. F. KELLY, P.J., and SAWYER and GADOLA, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating her parental rights to
     1
KMH under MCL 712A.19b(3)(c)(i) (the conditions that led to the adjudication continue to exist
and there is no reasonable likelihood that the conditions will be rectified within a reasonable time
considering the child’s age), (g) (parent failed to provide proper care or custody and no reasonable
expectation parent will provide proper care or custody within a reasonable time), and (j)
(reasonable likelihood child will be harmed if returned to parent’s home). We affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        After his birth on November 2017, doctors discovered KMH’s meconium contained traces
of cocaine and opiates and KMH was experiencing symptoms of withdrawal which required him
to receive specialized medical care. In January 2018, the Department of Health and Human
Services (“DHHS”) filed a petition for temporary custody of KMH and his four siblings. The trial
court authorized the petition and, later, found statutory grounds for jurisdiction after respondent
admitted to abusing substances while pregnant with KMH.2



1
  KMH’s father was a respondent in the lower court proceedings. Like respondent, respondent-
father’s parental rights were terminated by the trial court. However, respondent-father does not
appeal the termination of his rights and he is not a party to this appeal.
2
  The trial court later terminated its jurisdiction over KMH’s siblings, with the exception of KMH’s
sister, ALH. The trial court also found statutory grounds to terminate respondent’s parental rights



                                                -1-
        In the intervening three years, respondent participated in a bevy of therapies meant to
address her substance abuse issues. However, respondent continued to consistently test positive
for substances, including cocaine and opiates. In 2019, the trial court authorized DHHS to file a
permanent petition to terminate respondent’s parental rights. After a number of hearings on the
termination petition, the trial court terminated respondent’s parental rights, finding there were both
statutory grounds for termination and termination was in KMH’s best interests. This appeal
followed.

                     II. PRESERVATION AND STANDARD OF REVIEW

        “[I]ssues that are raised, addressed, and decided by the trial court are preserved for appeal.”
In re TK, 306 Mich App 698, 703; 859 NW2d 208 (2014). On appeal, respondent challenges the
trial court’s findings that statutory grounds existed to terminate her parental rights and that
termination was in KMH’s best interests. Respondent also contests whether DHHS expended
reasonable efforts to reunite the family. The issues of statutory grounds and best interests are
preserved because the issues were argued and decided by the trial court. However, to the extent
respondent questions whether reasonable efforts were made to reunite her with KMH, this issue is
unpreserved because it was not raised in the trial court. Id.

         “The clear error standard controls our review of both the court’s decision that a ground for
termination has been proven by clear and convincing evidence and, where appropriate, the court’s
decision regarding the child’s best interest.” In re Williams, 286 Mich App 253, 271; 779 NW2d
286 (2009) (quotation marks and citation omitted); MCR 3.997(K). A finding is clearly erroneous
if this Court “is left with the definite and firm conviction that a mistake has been made.” Williams,
286 Mich App at 271 (quotation marks and citations omitted).

        Generally, whether DHHS made reasonable efforts at reunification is reviewed for clear
error. In re Fried, 266 Mich App 535, 542-543; 702 NW2d 192 (2005). However, unpreserved
issues are reviewed for plain error. In re VanDalen, 293 Mich App 120, 135; 809 NW2d 412
(2011). “To avoid forfeiture under the plain error rule, three requirements must be met: 1) the
error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error
affected substantial rights.” Id. (quotation marks and citations omitted). “[A]n error affects
substantial rights if it caused prejudice, i.e., it affected the outcome of the proceedings.” In re
Utrera, 281 Mich App 1, 9; 761 NW2d 253 (2008).

        This Court defers to “the special opportunity of the trial court to judge the credibility of the
witnesses who appeared before it.” In re Ellis, 294 Mich App 30, 33; 817 NW2d 111 (2011). And,
“[t]he interpretation and application of statutes and court rules are . . . reviewed de novo.” In re
Sanders, 495 Mich 394, 404; 852 NW2d 524 (2014).




to ALH. However, the trial court further found termination was not in ALH’s best interests
because ALH was turning 18 soon after the termination hearing. Respondent does not contest the
trial court’s findings with respect to ALH, and the circumstances concerning ALH are not the
subject of this appeal.


                                                  -2-
                                  III. STATUTORY GROUNDS

       Respondent asserts her efforts at sobriety were sufficient to overcome the trial court’s
finding that statutory grounds existed to terminate respondent’s parental rights. We disagree.

        “To terminate parental rights, a trial court must find by clear and convincing evidence that
at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss, 301
Mich App 76, 80; 836 NW2d 182 (2013). “Only one statutory ground need be established by clear
and convincing evidence to terminate a respondent’s parental rights, even if the court erroneously
found sufficient evidence under other statutory grounds.” Ellis, 294 Mich App at 32. The trial
court found statutory grounds existed to terminate respondent’s parental rights under MCL
712A.19b(3)(c)(i), (g), and (j).

        Statutory grounds for termination exist under MCL 712A19b(3)(c)(i) where “[t]he
conditions that led to the adjudication continue to exist and there is no reasonable likelihood that
the conditions will be rectified within a reasonable time considering the child’s age.” The trial
court’s findings on the record stated “a treatment plan was provided and after more than three
years, [respondent] is still testing positive for cocaine and oxycodone. She has never been able to
adequately address her substance abuse issues.” This finding is supported by other evidence in the
record showing respondent’s participation in numerous drug treatment programs. Despite these
efforts, respondent consistently tested positive for various substances, including cocaine and
opiates—two of the substances found in KMH’s meconium at birth.

        Respondent argues she needed more time to participate in substance abuse services because
there was evidence she was benefiting from the services. The evidence presented to the trial court
showed respondent was participating in substance abuse services throughout this case, yet
respondent continued to test positive for a number of substances. Respondent’s arguments on
appeal do not explain how additional time, beyond the three years already provided, would result
in her recovery. Indeed, respondent’s arguments on appeal appear to agree her substance abuse
cannot be rectified in a reasonable time, stating, “it is a well[-]known fact that addiction is a life[-
]long challenge.” Consequently, there is no merit to this apparent argument. Because the evidence
showed, after three years, it was unlikely respondent would rectify her substance abuse issues
within a reasonable period of time, there is no clear error where the trial court found statutory
grounds under MCL 712A19b(3)(c)(i). A trial court need only establish one statutory ground for
termination. Ellis, 294 Mich App at 32. Therefore, we need not consider the other statutory bases
for termination.

                                      IV. BEST INTERESTS

        “Once a statutory basis for termination has been shown by clear and convincing evidence,
the court must determine whether termination is in the child’s best interests.” In re LaFrance, 306
Mich App 713, 732-733; 858 NW2d 143 (2014), citing MCL 712A.19b(5). “ ‘The focus at the
best-interest stage has always been on the child, not the parent.’ ” In re Payne/Pumphrey/Fortson
Minors, 311 Mich App 49, 63; 874 NW2d 205 (2015) (brackets omitted), quoting Moss, 301 Mich
App at 87. “Best interests are determined on the basis of the preponderance of the evidence.”
LaFrance, 306 Mich App at 733.



                                                  -3-
       In determining the best interests of the child, the trial court should consider,

       the child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, [] the advantages of a foster home over the
       parent’s home . . . the length of time the child was in care, the likelihood that the
       child could be returned to her parents’ home within the foreseeable future, if at all,
       and compliance with the case service plan. [Payne/Pumphrey/Fortson Minors, 311
       Mich App at 63-64 (quotation marks and citations omitted).]

“In assessing whether termination of parental rights is in a child’s best interests, the trial court
should weigh all evidence available to it.” Id. at 63.

        Respondent’s argument contesting the trial court’s finding that termination of parental
rights was in KMH’s best interests is extremely opaque. Indeed, the only argument appearing to
address best interests is respondent’s argument that she was “engaged with the children” and she
“loved her children and they were closely bonded to each other.” Yet, respondent’s arguments do
not explain how the trial court erred in finding termination was in KMH’s best interests, despite
the bond he allegedly shared with respondent. Thus, respondent has waived this argument on
appeal. TK, 306 Mich App at 712 (“A party cannot simply assert an error or announce a position
and then leave it to this Court to discover and rationalize the basis for [their] claims, or unravel
and elaborate for [them the] argument, and then search for authority either to sustain or reject
[their] position.”).

                                 V. REASONABLE EFFORTS

         Respondent’s arguments on appeal imply DHHS failed to expend reasonable efforts at
reunification. However, arguments that are not within the question presented to this Court are
deemed abandoned on appeal. See In re Rippy, 330 Mich App 350, 362 n 5; 948 NW2d 131 (2019)
(“[T]his issue is not contained in the statement of questions presented; it is therefore deemed
abandoned.”). Because respondent’s question presented does not contest DHHS’s reasonable
efforts toward reunification, we conclude this issue is abandoned. Id.

                                       VI. CONCLUSION

       Affirmed.



                                                              /s/ Kirsten Frank Kelly
                                                              /s/ David H. Sawyer
                                                              /s/ Michael F. Gadola




                                                -4-